NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted April 6, 2011
                                   Decided April 12, 2011

                                            Before

                              JOEL M. FLAUM, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐3578

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 10‐CR‐54‐BBC‐01

SHUMOND M. LONG,                                     Barbara B. Crabb, 
    Defendant‐Appellant.                             Judge.



                                          O R D E R

        Shumond Long was arrested after he and a coconspirator sold ten grams of crack
cocaine to an undercover federal agent in a Wisconsin Dells bar and grill. Long pleaded
guilty to conspiring to distribute, see 21 U.S.C. § 841(a)(1), and was sentenced to 84 months’
imprisonment. Long filed a notice of appeal, but his appointed lawyer moves to withdraw,
having identified no arguable issue to pursue. See Anders v. California, 386 U.S. 738, 744
(1967). Long has not accepted our invitation to respond to counsel’s motion. See CIR. R.
51(b). We limit our review to the potential issues identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).
No. 10‐3578                                                                              Page 2

       Long has given no indication that he wants his guilty plea vacated, so counsel
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the plea. See United States v. Knox, 287 F.3d 667, 670-72 (7th Cir. 2002).

         Counsel first evaluates whether Long could challenge the calculation of his
guidelines range, but rightly concludes that any such challenge would be frivolous. As
counsel notes, Long agreed with the probation officer’s determination that he faced a
guidelines range of 168 to 210 months’ imprisonment and the district court properly
adopted that calculation (based on a total offense level of 33 and a criminal history category
of III).

        Counsel next considers whether Long could argue that his 84-month prison sentence
is substantively unreasonable. Here the district court specifically discussed the factors in 18
U.S.C. § 3553(a) and imposed a sentence that was one half the bottom of the guidelines
range to ameliorate the disparity between sentences for crack and powder cocaine. Counsel
can think of no reason why the presumption of reasonableness to below-range sentences
would not stand, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Pape, 601
F.3d 743, 746 (7th Cir. 2010), nor can we.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.